Citation Nr: 1022973	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-28 741	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date prior to March 
27, 2000, for the grant of service connection for retinitis 
pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision, by the 
Togus, Maine RO.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for retinitis pigmentosa was granted 
by the Board in a decision dated in December 2002.  

2.  In January 2003, the RO issued a rating decision that 
implemented the Board's 2002 decision; a total rating was 
assigned for retinitis pigmentosa, effective from March 27, 
2000.  

3.  By way of May 2006 decision, the Board determined that 
the Veteran had not filed a timely substantive appeal with 
the RO's January 2003 rating decision.  

4.  Following the May 2006 Board decision, in November 2006, 
the Veteran filed an application to reopen a claim of 
entitlement to an earlier effective date for the grant of 
service connection for retinitis pigmentosa.  


CONCLUSION OF LAW

The application to reopen a claim for an earlier effective 
date is not cognizable under the law.  38 U.S.C.A. §§ 5101, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 
3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2002 decision, the Board granted service 
connection for retinitis pigmentosa.  The RO issued a rating 
decision to implement the Board's decision in January 2003.  
That rating decision granted service connection for retinitis 
pigmentosa and a 100 percent rating was assigned, effective 
from March 27, 2000.  A notice of disagreement with that 
determination was received in January 2004.  A statement of 
the case was issued on March 30, 2004.  A substantive appeal 
(VA Form 9) was received at the RO on November 1, 2004.  

By a decision, dated in May 2006, the Board determined that 
the Veteran had not submitted a timely substantive appeal 
following the issuance of the March 2004 statement of the 
case, which was relative to the issue of entitlement to an 
earlier effective date for an award of service connection for 
retinitis pigmentosa--prior to March 27, 2000.  

Received on November 1, 2006, was a statement in support of 
claim (VA Form 21-4138), wherein the Veteran indicated his 
desire to file an application to reopen a claim for an 
earlier effective date for the grant of service connection 
for retinitis pigmentosa.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 U.S.C.A. § 5110(a), (b) (1); 38 C.F.R. 
§ 3.400(b) (2).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 38 
C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based 
on a subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a rating decision that establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.  

Moreover, in Leonard v. Nicholson, the Federal Circuit 
determined that, even when a Veteran has a claim to reopen, 
"he cannot obtain an effective date earlier than the reopened 
claim's application date."  Leonard v. Nicholson, 405 F.3d 
1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter 
how [the Veteran] tries to define 'effective date,' the 
simple fact is that, absent a showing of CUE, he cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").  In short, 
when there has been a final decision on the question of 
effective date for the award of service connection, a claim 
to reopen cannot provide the basis for an award of an earlier 
date, even if new and material evidence is presented.

In this case, an effective date was set by the RO in January 
2003, and as noted by the Board in its May 2006 decision, the 
Veteran did not timely file an appeal.  In a May 11, 2006, 
statement the Veteran's representative even conceded that an 
appeal had not been timely filed.  Consequently, the January 
2003 decision by which the effective date was set became 
final.  The date the Veteran sought to reopen a claim for an 
earlier effective date was November 1, 2006.  Because of the 
provisions of 38 U.S.C.A. § 5110 that establish the date of 
the claim to reopen as the earliest date a benefit may be 
granted, the law does not recognize a claim to reopen as a 
vehicle for establishing an earlier effective date when there 
has been a prior final decision on the effective date 
question.  Leonard, supra.  

Even if the Veteran's November 2006 claim is considered a 
"freestanding" claim, and not a claim to reopen, the United 
States Court of Appeals for Veterans Claims has held that 
there is no basis for a freestanding earlier effective date 
claim where the issue has been addressed by an earlier final 
decision.  See Rudd at 299-300.  VA has no authority to 
adjudicate such a claim.  Id at 300.  It must be denied as a 
matter of law.


ORDER

An effective date earlier than March 27, 2000, for the grant 
of service connection for retinitis pigmentosa is denied.  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


